EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Azedeh Khadem on December 17, 2021.

The application has been amended as follows: 
Please amend the specification as follows:

	On [Paragraph 30, line 2], please change “may be presented” to --may be presented 222--.
	On [Paragraph 35, line 7], please change “Design Group Tasks.’” to --Design Group Tasks” 403.--.
	On [Paragraph 36, line 1], please change “system architecture” to --system architecture 500--.

Please amend claim 40 as follows:

Claim 40:
	On [line 1] of claim 40, please change “comprising a messaging application” to –comprising a messaging application stored on a non-transitory computer readable storage medium--.
	
Allowable Subject Matter
	Claims 21-40 are allowed.


	Examiner has carefully considered independent claims 21, 33 and 40. Regarding claim 21, prior art Tunning et a (U.S. Patent No. 8,423,347) discloses a Personal Information Management (PIM) application that provides an interface for entering, viewing, and managing data, such as e-mail data [column 1, lines 6-10; column 3, lines 10-13]. A natural language parser receives natural language entries from a PIM application [column 3, lines 31-35; column 4, lines 36-44]. The natural language parser processes a string of text to identify portions of the text such as fields including pronouns and generate metadata containing information regarding different fields identified within the parsed data [column 3, lines 41-52]. A natural language entry is identified as a task type data [column 7, lines 57-64] or a calendar event [column 8, lines 7-14]. Upon recognizing that the entry is associated with a task, the character string may be stored as user task data associated with the user [column 7, lines 64-67] and upon recognizing that the entry is associated with a calendar event, creating a calendar event [column 8, lines 14-19]. After determining user data from the natural language entry, a natural language user interface displays the natural language entry to allow the user to edit, add, or remove the entry [column 9, lines 35-45; column 12, lines 35-67]. Additionally, data associated with the identified entries will appear in other PIM application interface associated with tasks and other functionality [column 12, lines 14-19]. Tunning, however, does not expressly teach comparing, by a machine-learning classifier, the one or more features to project data associated with the plurality of users; based on the comparison, assigning a probability that the communication item is the task item or the calendar item; and that the generation of the candidate event item corresponding to the task item or to the calendar item is based on the probability. 
	Another close prior art Horvitz (U.S. Patent No. 6,553,358) discloses passing text input to a model to determine an action probability for the text [column 6, lines 46-55]. The action probability is based on the text and/or contextual information (e.g., information regarding recent user activity, [column 1, lines 61-64; column 6, lines 30-34]. An option may be selected for execution based on probability thresholds associated with the action probability [column 7, lines 17-30]. This would allow actions to be defined for different ranges of probability. Horvitz, however, does not expressly teach that the action probability is based on comparing, by a machine-learning classifier, the one or more features to project data associated with the plurality of users.
	Another close prior art Sundelin et al (U.S. Patent No. 9,529,864) discloses analyzing a user’s electronic communications, such as email messages, to provide sophisticated insights [column 2, lines 12-19] that may be used to create processing rules on communication items such as allowing the system to automatically organize new items [column 4, lines 3-10; column 5, lines 11-18]. Users may also define custom rules for item processing based on combinations of insights [column 8, lines 34-35]. Insights are generated by analyzing a data set comprising text identified as a contact’s name from the message [column 2, line 62 to column 3, line 4; column 3, lines 14-18, 21-24, 32-33]. Additional data may be requested for the derivation of a particular insight [column 4, lines 11-13]. A probability of confidence rating may be assigned to insights as appropriate [column 4, lines 36-40]. The analysis may comprise an ongoing and iterative process [column 4, lines 41-49]. Users may specify particular insights of interest, such as project group members, that the user desires to collect and use [column 5, lines 34-37]. However, Sundelin does not expressly teach that the insight is used for assigning a probability that the message is a task or calendar item and based on the probability, generating a candidate event item corresponding to the task item or the calendar item.
	Independent claims 33 and 40 recite similar limitations as claim 21 and are thus, allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178